DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/22 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 601, 602, 603 and 604 as show in in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 12, recites “the orientation”. To correct antecedent issues Examiner suggests “an orientation”.
Claim 11, line 1, recites “the orientation”. To correct antecedent issues Examiner suggests “an orientation”.
Claims 12, lines 1-2 recites “wherein the step of identifying”. Examiner suggest removing the phrase “the step of” since is the first time the phrase appear in the claims.
Claims 13, lines 1-2 recites “wherein the step of obtaining”. Examiner suggest removing the phrase “the step of” since is the first time the phrase appear in the claims.
Claims 14, lines 1-2 recites “wherein the step of identifying”. Examiner suggest removing the phrase “the step of” since is the first time the phrase appear in the claims.
Claims 16, lines 1-2 recites “wherein the step of identifying”. Examiner suggest removing the phrase “the step of” since is the first time the phrase appear in the claims.
Claims 2-10, 15 and 17-19 depend directly or indirectly from an objected claim, therefore are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siaw et al. (US 20170102758 A1, hereinafter Siaw) in view of Li et al. (US 20150186034 A1, hereinafter Li).

Regarding Claim 1, Siaw teaches a touch driving device (see Figs.1-2, touch screen device 102) for driving a touch sensor array (see Fig. 5, touch screen panel 120 and para. [0034]. The touch screen panel 120 is of the capacitive type and includes a plurality of transmitting conductors T1 to T10 arranged in a first direction, and a plurality of receiving conductors R1 to R10 arranged in a second direction) of a touch display screen (see Figs. 1-2, display device 104, touch screen device 102, and para. [0025]. The touch screen panel 120 is transparent and is physically coupled to a display surface (not shown) of the display device 104) of an electronic device (see Fig. 1, host device 100 and para. [0020]-[0021]. The host device 100 may be a cellular telephone, a tablet computer, or a laptop computer), wherein the touch driving device comprises: 
a touch sensing circuit (see Fig. 2, processing circuitry 122, and para.[0025]-[0026]. The touch screen device 102 also includes conventional processing circuitry 122 for receiving signals from the touch screen panel 120), configured to receive a plurality of touch sensing signals from the touch sensor array (see para. [0026]. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102) when the touch display screen is operated in a display power saving mode (see Fig. 7, para. [0036], para. [0040], para. [0044]-[0048], para. [0053]-[0054]. The touch screen device 102 determines whether the low-power trigger signal has been received. the touch screen device 102 enters a low power detect mode (i.e., a first power consumption mode). The touch screen device 102 determines whether a user input has been detected. For example, the touch screen device 102 operates in the self-sensing mode to determine whether an object (e.g., a stylus or a finger) has contacted or is in close proximity to the user input panel 121 of the touch screen panel 120. More particularly, the microprocessor 126 controls the processing circuitry 122 to provide the transmitting conductors T1 to T10 of the touch screen panel 120 with signals having one or more predetermined frequencies, amplitudes, and phases, and to provide the microprocessor 126 with values indicative of the capacitance between each of the receiving conductors R1 to R10 and the ground conductor G. The microprocessor 126 compares each of the values indicative of the capacitance between each of the receiving conductors R1 to R10 and the ground conductor G to a predetermined matching threshold. The process 800 begins at 802. For example, the touch screen device 102 enters the low power active mode at 802), and generate a plurality of digital touch sensing data according to the plurality of touch sensing signals (see para. [0026]. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102), 
a touch control circuit (see Fig. 2, microprocessor 126, para. [0025]-[0026]. touch screen device 102 operates as a touch screen controller. The touch screen device 102 also includes conventional processing circuitry 122 for sending signals to and receiving signals from the touch screen panel 120. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102.), coupled to the touch sensing circuit (see para. [0025]. The touch screen device 102 operates as a touch screen controller that generates signals and provides them to the touch screen panel 120 and that processes signals received from the touch screen panel 120), and configured to periodically generate a plurality of touch coordinates (see Figs. 9A-10D, para. [0028]-[0029] and para. [0053]-[0054]. The instructions stored by the memory 128 cause the microprocessor 126 to control the processing circuitry 122 such that it sends signals to the transmitting conductors T1 to T10 of the touch screen panel 120 and processes signals received from the receiving conductors R1 to R10 of the touch screen panel 120. The signals are transmitted and received in order to determine if a user is attempting to enter input via touch screen panel 120, and if input is detected, to determine a gesture corresponding to the input. For example, such gestures may include: drag item, flick finger, tap, tap and hold, nudge, pinch, spread, and slide gestures. The instructions stored by the memory 128 cause the microprocessor 126 to keep track of each location on a user input surface 121 (see FIG. 9) of the touch screen panel 120 at which the presence of an object (e.g., a stylus or a finger) has been detected. The microprocessor 126 generates the coordinates at 804 based on signals received from the processing circuitry 122 ) according to the plurality of digital touch sensing data (see para. [0026]. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102), identify whether an input symbol corresponding to a touch movement track formed by the plurality of touch coordinates generated consecutively see Fig. 2, gesture template 400, template identifier 402, coordinates 404, Figs. 8A-9C, para. [0028]-[0029] and para. [0032], para. [0048]-[0049] and para. [0073]-[0075]. The microprocessor 126 may keep track of each location on the user input surface 121 of the touch screen panel 120 during detection of a uni-stroke gesture, which is a single gesture made using a single stroke of an object. For example, a uni-stroke gesture may be made by a user contacting the user input surface 121 of the touch screen panel 120 with her finger, moving her finger in a pattern corresponding to a letter, and then lifting her finger away from the input surface of the touch screen panel 120. Additionally, such gestures may include a circle, the letter "o", a tick or check mark, the letter "S", the letter "W", the letter "M", the letter "C", and the letter "e". The gesture templates 400 are used to determine whether an input gesture corresponds to the letter "O" or whether an input gesture corresponds to the letter "C" or whether an input gesture corresponds to the letter "M"), and output a matching result to a core processing unit of the electronic device (see Figs.6-7, para. [0039]-[0044] and para. [0050]-[0051]. At 608, the host device 100 determines whether a host interrupt has been received from the touch screen device 102. At 610, the host device 100 enters a full power mode. For example, the microprocessor 114 of the host device 100 causes a wake-up signal to be sent to each of the devices that were previously in the low power mode, including the touch screen device 102 and the display device 104. At 612, the host device 100 opens or otherwise displays an application corresponding to an event identifier included with the host interrupt received at 608. The microprocessor 126 of the touch screen device 102 selects the event identifier 410 included in the gesture template 400 that was used to detect the gesture. The microprocessor 126 provides a signal indicative of a host interrupt type and an event identifier to the host interface 130, which provides a signal indicative of the host interrupt 300 having the type field 302 set to the host interrupt type and the event identifier field 304 set to the event identifier to the host device 100).
Siaw further teaches wherein the plurality of touch coordinates are generated by determining additional orientations of the input symbol drawn on the touch display screen (see Fig. 8, 814, Figs. 10C-10D and para. [0062]-[0066]. the touch screen device 102 determines whether additional orientations are to be used. For example, the memory 128 stores values for predetermined orientations to be used, including -30°, -25°, -20°, -15°, -10°, -5°, 5°, 10°, 15°, 20°, 25°, 30°, wherein 0° corresponds to the orientation of the coordinates generated at 808. The microprocessor 126 keeps track of orientations that have been used already in connection with the coordinates generated at 808).
Siaw does not explicitly teach wherein the plurality of touch coordinates are generated when the orientation of the input symbol drawn on the touch display screen is not the same as a screen orientation of the touch display screen.
However, Li et al teaches wherein the plurality of touch coordinates are generated when the orientation of the input symbol drawn on the touch display screen is not the same as a screen orientation of the touch display screen (see Figs. 3-6, Fig. 8, para. [0016], para. [0019]-[0025]. The input unit 21 detects a plurality of touched points of input handwriting 2241. The angle detection unit 20 detects a rotation angle of the electronic device 200 and transmits the detected rotation angle information to the processor 23. The rotation angle α (shown in FIG. 3) is an angle between a vertical axis associated with a current position of the electronic device 200 (e.g. shown in FIG. 3) and a vertical axis associated with a vertical position of the electronic device 200 (e.g. shown in FIG. 2). The recognition unit 121 creates the handwriting 2241 in response to a handwriting input operation by the user, and the display control unit 116 controls the display unit 22 to display the created handwriting 2241 on the input display region 224. The handwriting 2241 indicates information of locations of points touched by the user. The second coordinate defining unit 114 defines a second planar coordinate system 1141 shown in FIG. 5 on the input display region 224. Each touched point of the handwriting 2241 has a second coordinate when the electronic device 200 is determined by the determining unit 113 to be rotated. If the determining unit 113 determines that the electronic device 200 is rotated, the searching unit 115 recognizes the handwriting 2241 according to the second coordinate of each touched point of the handwriting 2241 and retrieves one or more first characters (or words) 2231, shown in FIG. 6, which match the handwriting 2241, in the database).
Siaw and Li are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and interface disclosed by Siaw with Li’s teachings, since it would have enhanced the user interface and improved recognition accuracy by distinguishing handwritten input at different writing angles without orientation constraints.

Regarding Claim 4, Siaw and Li teach the touch driving device as claimed in claim 1.
see Fig. 2, microprocessor 126, para. [0025]-[0026]. touch screen device 102 operates as a touch screen controller) is configured to compare one or more features of an image of the input symbol with images of a plurality of preconfigured symbols so as to identify the input symbol (see Figs. 8A-9C and para. [0065]-[0075]. At 818, the touch screen device 102 determines a minimum composite matching distance obtained using the coordinates 404 included in the gesture template 400 and the coordinates generated at 808 or 816, and compares the minimum composite matching distance to the matching threshold 406 included in the gesture template 400. The microprocessor 126 compares the template identifiers 402 included in the master table of gesture templates to those included in the table of qualified gesture templates and the table of disqualified gesture templates. If the microprocessor 126 determines there is another gesture template 400 that has not been qualified or disqualified, the process returns to 810 and the coordinates 404 included in the other gesture template 400 are matched to the coordinates obtained at 808. The acts 812, 814, 816, and 818 described above are then repeated for the other gesture template 400 stored in the memory 128, which are then qualified or disqualified in 820 or 822, respectively. The microprocessor 126 evaluates the criterion 408 by calculating a value for the distance between the first coordinate and the last coordinate. The microprocessor 126 compares the calculated value for the distance between the first coordinate and the last coordinate to the value included in the criterion 408. If the microprocessor 126 determines the calculated value for the distance between the first coordinate and the last coordinate is less than or equal to 5, the microprocessor 126 determines that the criterion 408 is satisfied. One of the gesture templates 400 is used to determine whether an input gesture corresponds to the letter "O". The criterion 408 included in the gesture template 400 is based on the shape of the letter "O").

Regarding Claim 6, Siaw and Li teach the touch driving device as claimed in claim 1.
Siaw further teaches  wherein the touch control circuit is configured to compare an image of the input symbol drawn on the touch display screen with images of a plurality of preconfigured symbols so as to identify the input symbol (see Figs. 8A-9C, para. [0028]-[0029] and para. [0032], para. [0048]-[0050] and para. [0073]-[0075]. The microprocessor 126 may keep track of each location on the user input surface 121 of the touch screen panel 120 during detection of a uni-stroke gesture, which is a single gesture made using a single stroke of an object. For example, a uni-stroke gesture may be made by a user contacting the user input surface 121 of the touch screen panel 120 with her finger, moving her finger in a pattern corresponding to a letter, and then lifting her finger away from the input surface of the touch screen panel 120. Additionally, such gestures may include a circle, the letter "o", a tick or check mark, the letter "S", the letter "W", the letter "M", the letter "C", and the letter "e". The gesture templates 400 are used to determine whether an input gesture corresponds to the letter "O" or whether an input gesture corresponds to the letter "C" or whether an input gesture corresponds to the letter "M". The microprocessor 126 selects the event identifier from a table (or other data structure) using the template identifier 402 included in the gesture template 400 that was used to detect the gesture as an index).

Regarding Claim 7, Siaw and Li teach the touch driving device as claimed in claim 1.
Siaw further teaches a display driving circuit for driving a plurality of display pixels of the touch display screen (see Figs. 1-2, display device 104, touch screen device 102, para. [0021], para. [0025]-[0027]. The touch screen panel 120 is transparent and is physically coupled to a display surface (not shown) of the display device 104. The host device 100 includes a touch screen device 102 and  a display device 104, a power supply 106, and a power controller 108. The display device 104 can be of any conventional type, for example, a light emitting diode (LED) type of display device or a liquid crystal display (LCD) type of display device. The power controller 108 controls the power drawn from the power supply 106 by controlling the various devices included in the host device 100. For example, the power controller 108 sends different predetermined signals to the display device 104 to cause the display device 104 to enter a first power saving mode in which the display device 104 does not display images, a second power saving mode in which the display device 104 displays images without backlighting, and a full power consumption mode in which the display device 104 displays images with backlighting. Inherently, the display device will have a plurality of pixels driven by a display driving circuit).

Regarding Claim 8, Siaw and Li teach the touch driving device as claimed in claim 1.
Siaw further teaches wherein the touch display screen does not display any image or displays only pre-stored images at the display power saving mode (see Figs. 1-2, display device 104, touch screen device 102, para. [0021], para. [0025]. The touch screen panel 120 is transparent and is physically coupled to a display surface (not shown) of the display device 104. For example, the power controller 108 sends different predetermined signals to the display device 104 to cause the display device 104 to enter a first power saving mode in which the display device 104 does not display images, a second power saving mode in which the display device 104 displays images without backlighting).

Regarding Claim 9, Siaw and Li teach the touch driving device as claimed in claim 1.
Siaw further teaches wherein the plurality of touch coordinates are generated when the core processing unit of the electronic device is operated in a sleep mode (see Fig. 7, 706, 708, para. [0027] and para. [0046]-[0048]. The power controller 124 sends different predetermined signals to the microprocessor 126 to cause the microprocessor 126 to enter a first power saving mode in which the microprocessor 126 is in a sleep state most of the time and only wakes up (i.e., exits the sleep state) periodically (e.g., 20 Hz) to perform processing operations. The touch screen device 102 enters a low power detect mode (i.e., a first power consumption mode). In one embodiment, at 706, the power controller 124 causes a voltage level of a signal line connected to the microprocessor 126 to have a predetermined value, which causes the microprocessor 126 to enter a sleep state. At 708, the touch screen device 102 determines whether a user input has been detected. For example, the touch screen device 102 operates in the self-sensing mode to determine whether an object (e.g., a stylus or a finger) has contacted or is in close proximity to the user input panel 121 of the touch screen panel 120. More particularly, the microprocessor 126 controls the processing circuitry 122 to provide the transmitting conductors T1 to T10 of the touch screen panel 120 with signals having one or more predetermined frequencies, amplitudes, and phases, and to provide the microprocessor 126 with values indicative of the capacitance between each of the receiving conductors R1 to R10 and the ground conductor G).

Regarding Claim 10, Siaw and Li teach the touch driving device as claimed in claim 1.
Siaw further teaches wherein the input symbol is composed of a plurality of continuous strokes (see para. [0029] and para. [0073]-[0075]. The microprocessor 126 may keep track of each location on the user input surface 121 of the touch screen panel 120 during detection of a uni-stroke gesture, which is a single gesture made using a single stroke of an object. For example, a uni-stroke gesture may be made by a user contacting the user input surface 121 of the touch screen panel 120 with her finger, moving her finger in a pattern corresponding to a letter, and then lifting her finger away from the input surface of the touch screen panel 120. Such gestures may include a circle, the letter "o", a tick or check mark, the letter "S", the letter "W", the letter "M", the letter "C", and the letter "e").

Regarding Claim 11, Siaw teaches a touch movement track identification method (see Figs. 8A-8C, para. [0005] and claim 16. The method includes storing a plurality of gesture templates in a processor-readable memory device, wherein each of the gesture templates includes a template identifier, a matching threshold, a criterion, and a first plurality of coordinates, each of the first plurality of coordinates corresponding to a location on a touch screen panel. A second plurality of coordinates is obtained, wherein each of the second plurality of coordinates corresponds to a location on the touch screen panel), comprising: 
receiving a plurality of touch sensing signals from a touch sensor array (see para. [0025]-[0026]. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102) when a touch display screen is operated in a display power saving mode (see Fig. 7, para. [0036], para. [0040], para. [0044]-[0048], para. [0053]-[0054]. The touch screen device 102 determines whether the low-power trigger signal has been received. the touch screen device 102 enters a low power detect mode (i.e., a first power consumption mode). The touch screen device 102 determines whether a user input has been detected. For example, the touch screen device 102 operates in the self-sensing mode to determine whether an object (e.g., a stylus or a finger) has contacted or is in close proximity to the user input panel 121 of the touch screen panel 120. More particularly, the microprocessor 126 controls the processing circuitry 122 to provide the transmitting conductors T1 to T10 of the touch screen panel 120 with signals having one or more predetermined frequencies, amplitudes, and phases, and to provide the microprocessor 126 with values indicative of the capacitance between each of the receiving conductors R1 to R10 and the ground conductor G. The microprocessor 126 compares each of the values indicative of the capacitance between each of the receiving conductors R1 to R10 and the ground conductor G to a predetermined matching threshold. The process 800 begins at 802. For example, the touch screen device 102 enters the low power active mode at 802); 
generating a plurality of digital touch sensing data according to the plurality of touch sensing signals (see para. [0026]. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102); 
periodically generating a plurality of touch coordinates (see Figs. 9A-10D, para. [0025], para. [0028]-[0029] and para. [0053]-[0054]. The instructions stored by the memory 128 cause the microprocessor 126 to control the processing circuitry 122 such that it sends signals to the transmitting conductors T1 to T10 of the touch screen panel 120 and processes signals received from the receiving conductors R1 to R10 of the touch screen panel 120. The signals are transmitted and received in order to determine if a user is attempting to enter input via touch screen panel 120, and if input is detected, to determine a gesture corresponding to the input. For example, such gestures may include: drag item, flick finger, tap, tap and hold, nudge, pinch, spread, and slide gestures. The instructions stored by the memory 128 cause the microprocessor 126 to keep track of each location on a user input surface 121 (see FIG. 9) of the touch screen panel 120 at which the presence of an object (e.g., a stylus or a finger) has been detected. The microprocessor 126 generates the coordinates at 804 based on signals received from the processing circuitry 122) according to the plurality of digital touch see para. [0026]. The processing circuitry 122 includes conventional analog-to-digital converters that receive analog signals from receiving conductors R1 to R10 (shown in FIG. 5) included in the touch screen panel 120 and provide corresponding digital signals to a microprocessor 126 of the touch screen device 102); 
identifying whether an input symbol corresponding to a touch movement track formed by the plurality of touch coordinates generated consecutively matches a preconfigured symbol (see Fig. 2, gesture template 400, template identifier 402, coordinates 404, Figs. 8A-9C, para. [0028]-[0029] and para. [0032], para. [0048]-[0049] and para. [0073]-[0075]. The microprocessor 126 may keep track of each location on the user input surface 121 of the touch screen panel 120 during detection of a uni-stroke gesture, which is a single gesture made using a single stroke of an object. For example, a uni-stroke gesture may be made by a user contacting the user input surface 121 of the touch screen panel 120 with her finger, moving her finger in a pattern corresponding to a letter, and then lifting her finger away from the input surface of the touch screen panel 120. Additionally, such gestures may include a circle, the letter "o", a tick or check mark, the letter "S", the letter "W", the letter "M", the letter "C", and the letter "e". The gesture templates 400 are used to determine whether an input gesture corresponds to the letter "O" or whether an input gesture corresponds to the letter "C" or whether an input gesture corresponds to the letter "M"); and 
outputting a matching result to a core processing unit of an electronic device (see Figs.6-7, para. [0039]-[0044] and para. [0050]-[0051]. At 608, the host device 100 determines whether a host interrupt has been received from the touch screen device 102. At 610, the host device 100 enters a full power mode. For example, the microprocessor 114 of the host device 100 causes a wake-up signal to be sent to each of the devices that were previously in the low power mode, including the touch screen device 102 and the display device 104. At 612, the host device 100 opens or otherwise displays an application corresponding to an event identifier included with the host interrupt received at 608. The microprocessor 126 of the touch screen device 102 selects the event identifier 410 included in the gesture template 400 that was used to detect the gesture. The microprocessor 126 provides a signal indicative of a host interrupt type and an event identifier to the host interface 130, which provides a signal indicative of the host interrupt 300 having the type field 302 set to the host interrupt type and the event identifier field 304 set to the event identifier to the host device 100).
Siaw further teaches wherein the plurality of touch coordinates are generated by determining additional orientations of the input symbol drawn on the touch display screen (see Fig. 8, 814, Figs. 10C-10D and para. [0062]-[0066]. the touch screen device 102 determines whether additional orientations are to be used. For example, the memory 128 stores values for predetermined orientations to be used, including -30°, -25°, -20°, -15°, -10°, -5°, 5°, 10°, 15°, 20°, 25°, 30°, wherein 0° corresponds to the orientation of the coordinates generated at 808. The microprocessor 126 keeps track of orientations that have been used already in connection with the coordinates generated at 808).
Siaw does not explicitly teach wherein the plurality of touch coordinates are generated when the orientation of the input symbol drawn on the touch display screen is not the same as a screen orientation of the touch display screen.
see Figs. 3-6, Fig. 8, para. [0016], para. [0019]-[0025]. The input unit 21 detects a plurality of touched points of input handwriting 2241. The angle detection unit 20 detects a rotation angle of the electronic device 200 and transmits the detected rotation angle information to the processor 23. The rotation angle α (shown in FIG. 3) is an angle between a vertical axis associated with a current position of the electronic device 200 (e.g. shown in FIG. 3) and a vertical axis associated with a vertical position of the electronic device 200 (e.g. shown in FIG. 2). The recognition unit 121 creates the handwriting 2241 in response to a handwriting input operation by the user, and the display control unit 116 controls the display unit 22 to display the created handwriting 2241 on the input display region 224. The handwriting 2241 indicates information of locations of points touched by the user. The second coordinate defining unit 114 defines a second planar coordinate system 1141 shown in FIG. 5 on the input display region 224. Each touched point of the handwriting 2241 has a second coordinate when the electronic device 200 is determined by the determining unit 113 to be rotated. If the determining unit 113 determines that the electronic device 200 is rotated, the searching unit 115 recognizes the handwriting 2241 according to the second coordinate of each touched point of the handwriting 2241 and retrieves one or more first characters (or words) 2231, shown in FIG. 6, which match the handwriting 2241, in the database).
Siaw and Li are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the 

Regarding Claim 14, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
Siaw further teaches wherein the step of identifying whether the input symbol matches the preconfigured symbol comprising: comparing one or more features of an image of the input symbol with images of a plurality of preconfigured symbols so as to identify the input symbol (see Figs. 8A-9C and para. [0065]-[0075]. At 818, the touch screen device 102 determines a minimum composite matching distance obtained using the coordinates 404 included in the gesture template 400 and the coordinates generated at 808 or 816, and compares the minimum composite matching distance to the matching threshold 406 included in the gesture template 400. The microprocessor 126 compares the template identifiers 402 included in the master table of gesture templates to those included in the table of qualified gesture templates and the table of disqualified gesture templates. If the microprocessor 126 determines there is another gesture template 400 that has not been qualified or disqualified, the process returns to 810 and the coordinates 404 included in the other gesture template 400 are matched to the coordinates obtained at 808. The acts 812, 814, 816, and 818 described above are then repeated for the other gesture template 400 stored in the memory 128, which are then qualified or disqualified in 820 or 822, respectively. The microprocessor 126 evaluates the criterion 408 by calculating a value for the distance between the first coordinate and the last coordinate. The microprocessor 126 compares the calculated value for the distance between the first coordinate and the last coordinate to the value included in the criterion 408. If the microprocessor 126 determines the calculated value for the distance between the first coordinate and the last coordinate is less than or equal to 5, the microprocessor 126 determines that the criterion 408 is satisfied. One of the gesture templates 400 is used to determine whether an input gesture corresponds to the letter "O". The criterion 408 included in the gesture template 400 is based on the shape of the letter "O").

Regarding Claim 16, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
Siaw further teaches wherein the step of identifying whether the input symbol matches the preconfigured symbol comprising: comparing an image of the input symbol drawn on the touch display screen with images of a plurality of preconfigured symbols so as to identify the input symbol (see Figs. 8A-9C, para. [0028]-[0029] and para. [0032], para. [0048]-[0050] and para. [0073]-[0075]. The microprocessor 126 may keep track of each location on the user input surface 121 of the touch screen panel 120 during detection of a uni-stroke gesture, which is a single gesture made using a single stroke of an object. For example, a uni-stroke gesture may be made by a user contacting the user input surface 121 of the touch screen panel 120 with her finger, moving her finger in a pattern corresponding to a letter, and then lifting her finger away from the input surface of the touch screen panel 120. Additionally, such gestures may 

Regarding Claim 17, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
Siaw further teaches wherein the touch display screen does not display any image or displays only pre-stored images at the display power saving mode (see Figs. 1-2, display device 104, touch screen device 102, para. [0021], para. [0025]. The touch screen panel 120 is transparent and is physically coupled to a display surface (not shown) of the display device 104. For example, the power controller 108 sends different predetermined signals to the display device 104 to cause the display device 104 to enter a first power saving mode in which the display device 104 does not display images, a second power saving mode in which the display device 104 displays images without backlighting).

Regarding Claim 18, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
see Fig. 7, 706, 708, para. [0027] and para. [0046]-[0048]. The power controller 124 sends different predetermined signals to the microprocessor 126 to cause the microprocessor 126 to enter a first power saving mode in which the microprocessor 126 is in a sleep state most of the time and only wakes up (i.e., exits the sleep state) periodically (e.g., 20 Hz) to perform processing operations. The touch screen device 102 enters a low power detect mode (i.e., a first power consumption mode). In one embodiment, at 706, the power controller 124 causes a voltage level of a signal line connected to the microprocessor 126 to have a predetermined value, which causes the microprocessor 126 to enter a sleep state. At 708, the touch screen device 102 determines whether a user input has been detected. For example, the touch screen device 102 operates in the self-sensing mode to determine whether an object (e.g., a stylus or a finger) has contacted or is in close proximity to the user input panel 121 of the touch screen panel 120. More particularly, the microprocessor 126 controls the processing circuitry 122 to provide the transmitting conductors T1 to T10 of the touch screen panel 120 with signals having one or more predetermined frequencies, amplitudes, and phases, and to provide the microprocessor 126 with values indicative of the capacitance between each of the receiving conductors R1 to R10 and the ground conductor G).

Regarding Claim 19, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
see para. [0029] and para. [0073]-[0075]. The microprocessor 126 may keep track of each location on the user input surface 121 of the touch screen panel 120 during detection of a uni-stroke gesture, which is a single gesture made using a single stroke of an object. For example, a uni-stroke gesture may be made by a user contacting the user input surface 121 of the touch screen panel 120 with her finger, moving her finger in a pattern corresponding to a letter, and then lifting her finger away from the input surface of the touch screen panel 120. Such gestures may include a circle, the letter "o", a tick or check mark, the letter "S", the letter "W", the letter "M", the letter "C", and the letter "e").

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siaw (US 20170102758 A1) in view of Li (US 20150186034 A1), further in view of Shojima et al. (US 4718103 A, hereinafter Shojima).

Regarding Claim 2, Siaw and Li teaches the touch driving device as claimed in claim 1.
Siaw and Li do not explicitly teach wherein the touch control circuit is configured to obtain a plurality of vectors according to each two time-adjacent touch coordinates of the plurality touch coordinates, obtain a first string according to the plurality of vectors, and compare the first string with a plurality of strings corresponding to a plurality of preconfigured symbols so as to identify the input symbol.
see Fig. 2-4b, col. 2 lines 52-68, col. 3 lines 1-52. A tracing unit 5 traces in a certain direction the sequence of the polygonal lines read out of the file 3 to produces a series of segments, and stores the result in the file 3. The example shown in FIG. 3 will result in a polygonal approximation as shown in step 33 of FIG. 3. In the subsequent step 34, the result of polygonal approximation is processed by the tracing unit 5, and the polygonal lines are converted into segments. Namely, the polygonal lines are traced starting with segment a up to the last segment n in a certain direction (e.g., clockwise direction), and a set of segments as shown is produced), and compare the first string with a plurality of strings corresponding to a plurality of preconfigured symbols so as to identify the input symbol (see Fig. 2-4b, col. 2 lines 52-68, col. 3 lines 1-52. A matching unit 6 reads out the series of input segments and a series of reference segments from the file 3, and makes decision for the consistency or inconsistency between both series of segments. If the consistency has resulted, a display data generating unit 7 produces a clean pattern for the recognized input pattern, and operates on a display unit 8 to display it. The operation of the matching unit 6 for comparing a series of input segments obtained in step 34 with a series of reference segments in the dictionary is as follows. In the matching process, the angular variation between two adjoining segments is used as a characteristic value for comparison).
Siaw, Li and Shojima are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have 

Regarding Claim 12, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
Siaw and Li do not explicitly teach wherein the step of identifying whether the input symbol matches the preconfigured symbol comprising: obtaining a plurality of vectors according to each two time-adjacent touch coordinates of the plurality touch coordinates (see Fig. 2-4b, col. 2 lines 52-68, col. 3 lines 1-52. A tracing unit 5 traces in a certain direction the sequence of the polygonal lines read out of the file 3 to produces a series of segments, and stores the result in the file 3. The example shown in FIG. 3 will result in a polygonal approximation as shown in step 33 of FIG. 3. In the subsequent step 34, the result of polygonal approximation is processed by the tracing unit 5, and the polygonal lines are converted into segments. Namely, the polygonal lines are traced starting with segment a up to the last segment n in a certain direction (e.g., clockwise direction); obtaining a first string according to the plurality of vectors; and comparing the first string with a plurality of strings corresponding to a plurality of preconfigured symbols so as to identify the input symbol (see Fig. 2-4b, col. 2 lines 52-68, col. 3 lines 1-52. A matching unit 6 reads out the series of input segments and a series of reference segments from the file 3, and makes decision for the consistency or inconsistency between both series of segments. If the consistency has resulted, a display data generating unit 7 produces a clean pattern for the recognized input pattern, and operates on a display unit 8 to display it. The operation of the matching unit 6 for comparing a series of input segments obtained in step 34 with a series of reference segments in the dictionary is as follows. In the matching process, the angular variation between two adjoining segments is used as a characteristic value for comparison).
Siaw, Li and Shojima are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Siaw and Li with Shojima‘s teachings, since it would have provided a form of correctly recognizing handwritten patterns even rotated handwritten patterns and variation patterns (col. 2 lines 3-7 and col. 6 lines 42-45).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siaw (US 20170102758 A1) in view of Li (US 20150186034 A1), further in view of Hirabayashi (US 20150035765 A1, hereinafter Hirabayashi).

Regarding Claim 5,Siaw and Li teach the touch driving device as claimed in claim 1.
Siaw and Li do not explicitly teach wherein the touch control circuit is configured reduce a search range in a plurality of preconfigured symbols according to a part of strokes of the input symbol.
However, Hirabayashi teaches wherein the touch control circuit is configured reduce a search range in a plurality of preconfigured symbols according to a part of see Fig. 5, system controller, para. [0185]. The stroke data corresponding to the handwritten strokes is input. When the stroke data corresponding to the strokes is input, the candidates of the search character string corresponding to the stroke set corresponding to the stroke data which has been input when the stroke data is input are displayed on the screen. Thus, since the search character string can be input at a small number of steps without handwriting all of search character strings (search keys), labor for the searching work can be saved. Since the candidates of the search character string are searched and displayed by using the character recognition result for the stroke set handwritten on the display and the number of strokes (stroke count) in the stroke set as keys, unnecessary candidates of the search character string (noise) can be reduced and appropriate candidates of the search character string alone can be displayed).
Siaw, Li and Hirabayashi are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch driving device and interface disclosed by Siaw and Li with Hirabayashi‘s teachings, since it would have accelerate the search for character strings, thereby enhancing user's convenience.

Regarding Claim 15, Siaw and Li teach the touch movement track identification method as claimed in claim 11.
Siaw and Li do not explicitly teach reducing a search range in a plurality of preconfigured symbols according to a part of strokes of the input symbol.
see para. [0185]. The stroke data corresponding to the handwritten strokes is input. When the stroke data corresponding to the strokes is input, the candidates of the search character string corresponding to the stroke set corresponding to the stroke data which has been input when the stroke data is input are displayed on the screen. Thus, since the search character string can be input at a small number of steps without handwriting all of search character strings (search keys), labor for the searching work can be saved. Since the candidates of the search character string are searched and displayed by using the character recognition result for the stroke set handwritten on the display and the number of strokes (stroke count) in the stroke set as keys, unnecessary candidates of the search character string (noise) can be reduced and appropriate candidates of the search character string alone can be displayed).
Siaw, Li and Hirabayashi are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Siaw and Li with Hirabayashi‘s teachings, since it would have accelerate the search for character strings, thereby enhancing user's convenience.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        2/28/22B